Citation Nr: 0508448	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO granted service connection and assigned an initial 
rating of 20 percent for a ventral hernia, effective November 
13, 2002.  In April 2003, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned for a 
ventral hernia.  A statement of the case (SOC) was issued in 
August 2003, and the veteran filed a substantive appeal in 
September 2003.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board also notes that during the course of the appeal, 
the RO granted a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for the veteran's ventral hernia (for 
convalescence from a December 2002 hernia repair surgery), 
from December 27, 2002 to February 28, 2003; reinstating the 
20 percent schedular rating from March 1, 2003 to the 
present.  Thus, the Board's consideration of the claim for a 
higher initial rating for the service-connected ventral 
hernia, does not include the time period for which the 
temporary total rating was in effect.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board points out that 
during the August 2004 Board hearing, the veteran alleged 
that his ventral hernia prevented him from obtaining 
employment.  The Board regards this allegation from the 
veteran as an informal claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).  As the RO has not 
yet adjudicated the matter of a TDIU, it is not properly 
before the Board; hence, this matter is referred to the RO 
for appropriate action.  


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

Treatment records from the Lakeside Outpatient Clinic (OPC) 
in Chicago (affiliated with the Jesse Brown VA Medical Center 
(VAMC)), reflect that in December 2002, the veteran underwent 
surgery at that facility for repair of his ventral hernia.  
On VA examination in February 2003, it was noted that the 
veteran was recovering from his hernia repair procedure.  The 
examiner diagnosed, inter alia, a ventral hernia, and further 
opined that this condition was as likely as not due to a 
surgical procedure during service to correct a congenital 
umbilical hernia.  The claims file currently includes 
treatment records from the Lakeside OPC, dated from August 
2001 to June 2003.   

In the March 2003 rating decision that initially granted 
service connection and assigned an initial 20 percent 
evaluation for a ventral hernia, effective November 13, 2002, 
the RO indicated that since there was a likelihood of 
improvement of the veteran's ventral hernia condition, the 
assigned evaluation was not considered permanent and was 
subject to a future review examination.  The claims file 
reflects later notations that the veteran was scheduled for a 
future examination in February 2005 (to include an August 
2003 rating decision on a claim for service connection for an 
umbilical hernia).  

Hence, the Board finds that there may be additional 
outstanding medical evidence pertinent to the claim for a 
higher initial rating for a ventral hernia-to include 
outpatient treatment records from the Lakeside OPTC dated 
since June 2003, and the report of a February 2005 VA 
examination.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should undertake 
appropriate action to obtain all outstanding pertinent 
medical evaluation and/or treatment records from the Jesse 
Brown VAMC, (include the Lakeside OPC), following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim on its merits, the RO must document 
its continued consideration of whether "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, 
cited to above, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from Jesse Brown 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's ventral hernia, to include 
records of medical treatment from the 
Lakeside OPC since June 2003, and any 
report of VA examination conducted in 
February (or any other month) in 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 20 percent for a 
ventral hernia, in light of all pertinent 
evidence and legal authority.  The RO must 
specifically document its continued 
consideration of whether "staged rating," 
pursuant to the Fenderson decision, cited 
to above, is warranted.      

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

